Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response filed on 10/07/2021 has been entered and carefully considered.
The Terminal Disclaimer has been filed and approved.
Response to Arguments
Applicant’s arguments filed on 10/07/2021, with respect to claims 1, 2, 4-6, 8, 9, 11, 13, 15, 17-24, 26, 30-32, 34, 36, 38, and 39 have been fully considered and are persuasive. The Terminal Disclaimer has been filed and approved. Therefor the double patenting rejection of claims  1, 2, 4-6, 8, 9, 11, 13, 15, 17-24, 26, 30-32, 34, 36, 38, and 39 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Daniel J. Warren on 10/22/2021.
The application has been amended as follows:
In claims:
Claim 2, line 1, “A method” has been changed to --The method--.
Claim 4, line 1, “A method” has been changed to --The method--.
Claim 5, line 1, “A method” has been changed to --The method--.
Claim 6, line 1, “A method” has been changed to --The method--.
Claim 8, line 1, “A method” has been changed to --The method--.
Claim 9, line 1, “A method” has been changed to --The method--.
Claim 11, line 1, “A method” has been changed to --The method--.
Claim 13, line 1, “A method” has been changed to --The method--.
Claim 15, line 1, “A method” has been changed to --The method--.
Claim 17, line 1, “A method” has been changed to --The method--.
Claim 18, line 1, “A method” has been changed to --The method--.
Claim 19, line 1, “A method” has been changed to --The method--.
Claim 20, line 1, “A method” has been changed to --The method--.
Claim 21, line 1, “A method” has been changed to --The method--.
Claim 22, line 1, “A method” has been changed to --The method--.
Claim 23, line 1, “A method” has been changed to --The method--, line 5, “noise” has been changed to –noise.--.
Claim 24, line 1, “A method” has been changed to --The method--.
Claim 26, line 1, “A method” has been changed to --The method--.
Claim 30, line 1, “A method” has been changed to --The method--.
Claim 31, line 1, “A method” has been changed to --The method--.
Claim 32, line 1, “A method” has been changed to --The method--.
Claim 36, line 1, “A system” has been changed to --The system--.
Claim 38, line 1, “A system” has been changed to --The system--.
Claim 39, line 1, “A system” has been changed to --The system--.
Reasons for Allowance
Claims 1, 2, 4-6, 8, 9, 11, 13, 15, 17-24, 26, 30-32, 34, 36, 38, and 39 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 34 are allowable over the prior art of record because none of the prior art teach recording geophysical energy to produce geophysical data using at least one receiver, the geophysical energy comprising the propagating geophysical wavefield generated at the at least one source; and transforming the geophysical data into another domain; wherein the other domain is a domain such that at least some of the geophysical data is shifted to a location that is different to the location in the other domain where the at least some of the geophysical data would have been had the varying signature not been used. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2, 4-6, 8, 9, 11, 13, 15, 17-24, 26, 30-32, 36, 38, and 39 are considered allowable based on their respective dependence on allowed claims 1 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862